PER CURIAM.
The court has re-examined its opinion passing upon the motions to quash the al*744•ternative writ of mandamus, State ex rel. Seaboard Air Line Railroad Company v. W. King, Fla., 93 So.2d 368, has considered the return of respondents and has studied the briefs of relator and respondents.
The court has the view that the controversy is now moot, so the writ of mandamus is discharged without any decision of the validity of Rule 61 of the Commission as revised after rendition of the order, supra, denying the motions to quash.
It is so ordered.
TERRELL, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.